Exhibit 10.11
 
 
Graphic [ex1011logo.jpg]
 
October 6, 2010
 


 
Seth Lederman, MD
Tonix Pharmaceuticals, Inc.
President
2 Park 80 West Plaza – Suite 200
Saddle Brook, NJ 07663
 


Delivered via email to: seth.lederman@tonixpharma.com
 
Dear Seth,


Frost & Sullivan understands that Tonix Pharmaceuticals (the Client) has decided
to proceed with the consulting project entitled Assessment of the U.S.
Fibromyalgia Market to Support S1 Filing (Phase 1 & Phase 2), as described in
our proposal dated September 27, 2010 (the Project). We are extremely pleased
with your decision and look forward to a successful project.
 
Throughout the course of the Project, Frost & Sullivan will update the Client at
regular intervals about project status, consulting strategy, research findings,
and other project-specific issues, through conference calls or status
reports.  We believe this is an important aspect of the overall process.  Our
team will adhere to all research objectives, deliverables and timelines outlined
in the proposal, with the stipulation that we provide the Client with sufficient
interim update reports to help fulfill its needs.
 
As noted in the proposal, the total fees for the both Project phases are as
follows:
 


 
The pricing for the work outlined in phase 1 of this proposal is bound to the
following terms:
 
The following shows the total Project cost:
 

  •  
Professional fees:
`
  $ 25,000     •  
Direct expense (i.e. IMS data):
    $ 15,000     •  
Travel
   
directly billed to Client
    •  
TOTAL:
    $ 40,000  

 
 
 
 
 
Silicon Valley                                San
Antonio                      New
York                      Toronto                      London                      Paris           FrankfurtTokyoChennai
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
The pricing for the work outlined in phase 2 of this proposal is bound to the
following terms:
 
The following shows the total Project cost:
 

  •  
Professional fees:
`
  $ 61,400     •  
Direct expense (data access):
    $ 5,000     •  
Direct expense (KOL honoraria):
    $ 3,000     •  
Travel
   
directly billed to Client
    •  
TOTAL:
    $ 69,400  

 
The work will begin as soon as we receive your written authorization in the form
of a signature at the bottom of this agreement letter.
 
Please review the following terms to ensure that they meet with your
approval.  If you are unsure of any of these terms, or if you would like to
discuss them, Frost & Sullivan will be happy to do so.
 
1.  
Invoicing terms for phase 1 will be 100% of direct costs and 50% of professional
fees upfront (=$27,500), and the remaining 50% of professional fees (= $12,500)
upon completion of phase 1 as provided in the September 27, 2010 Proposal.

 
2.  
 Invoicing terms for phase 2 will be 100% of direct costs and 50% of
professional fees (=$38,700) at the beginning at phase2 which shall not be
started later than 4 weeks after initiation of phase 1.  Initiation of phase 2
will be confirmed by written approval on this document (see below), and the
remaining 50% of professional fees (= $30,700) upon completion of phase 2 as
provided in the September 27, 2010 Proposal.

 
3.  
All work requested by the Client outside the scope of this Agreement will be
billed on a time and materials basis.  Alternatively, depending on the scope of
the additional work, a new contract will be negotiated.  For the avoidance of
doubt, assisting the Client with follow-up questions from the U.S. Securities
and Exchange Commission concerning disclosure in the Client’s Form S-1 related
to the U.S. fibromyalgia markets shall be deemed to be included in the scope of
work of this Agreement.

 
4.  
The stated Project fee includes findings in a Power Point format - three
color-copies and one electronic copy of reports produced for the Project.

 
5.  
All written reports and materials submitted to the Client, including the Power
Point presentation, shall become the sole and exclusive property of the Client
and its assigns.   Frost & Sullivan understands that all such work has been or
shall be prepared by Frost & Sullivan as a consultant within the scope of its
engagement by the Client, and constitute a “work made for hire” as defined and
used in the Copyright Act of 1976, 17 U.S.C. § 101 et seq.  They may be
reproduced in printed and electronic format for internal or external reports,
presentations, and other similar purposes by the Client.  However, the Client
may not resell the written reports to third parties without Frost & Sullivan’s
written consent.

 
6.  
Frost & Sullivan will strive always to provide first-rate work.  However, there
is no representation of certainty, express or implied, by Frost &
Sullivan.  This is because the markets we study have varying degrees of
fragmentation.  Client acknowledges this and accepts this point.  Client waives
any claim to consequential, or punitive damages against Frost & Sullivan based
on their reliance on Frost & Sullivan’s work.

 
7.  
Some data may be considered proprietary by companies to be interviewed, and they
may be unwilling to divulge this data to Frost & Sullivan.  Results will be on a
“best efforts” basis.

 
8.  
Client shall have 10 business days following receipt of the final report in
which to request clarifications or submit questions that are reasonable and
within the original scope of the Project.  The Client will be advised of this
10-day period within which changes/clarifications/questions can be made without
added expense upon delivery of the draft report.  Additional work beyond the
scope of the Project will be billed on a time and expenses basis.

 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
9.  
Either party may terminate this Agreement 30 days following written notice of a
material breach by the other party if such breach is not cured with such 30-day
period. Termination of this agreement must have a reasonable basis and Client
agrees to pay Frost & Sullivan a pro rata fee for tasks accomplished, plus
related direct expenses incurred,  prior to notice of termination, less any
professional fees paid in advance.

 
10.  
Frost & Sullivan shall not be liable for delays or failures in performing its
obligations resulting from any cause beyond Frost & Sullivan’s reasonable
control.  In the event of any material delay beyond Frost & Sullivan’s
reasonable control, Frost & Sullivan will notify the Client and specify the
revised schedules as soon as practicable.

 
11.  
Frost & Sullivan’s ability to meet the Project timeline outlined in the proposal
may be contingent on Client’s input / approval of certain research items (e.g.,
questionnaire and discussion guide outlines).  If there are delays beyond the
Project timeline by the Client in providing the needed input or approval that
materially impact Project efficiency, Frost & Sullivan reserves the right to
bill the Client for the delayed time.  Frost & Sullivan will notify the Client
in writing of the terms of any additional billing before rendering an invoice.

 
12.  
Both parties must agree upon any change, extension or reduction in the scope of
the Project in writing.  The revised scope will be reflected via either a
revised letter of engagement or a time and expenses billing, which will reflect
additional billing as required to complete additional work.

 
13.  
The Client may request Frost & Sullivan to present the results of the
Project.  Frost & Sullivan will bill the Client on a time and expenses basis,
including preparation, presentation, and travel costs and time.

 
14.  
For purposes of this Agreement, “Confidential Information” means any
information, technical data, trade secrets or know-how, regarding the Client’s
products or business, including research, product plans, product registrations,
products, services, customers, customer lists, marketing information, software,
developments, inventions, specifications, processes, formulas, technology,
designs, drawings,  marketing, finances or other business information disclosed
by the Client or otherwise, directly or indirectly, in writing, orally or by
drawings.  Frost & Sullivan shall not, during or subsequent to the term of this
Agreement, use the Confidential Information for any purpose whatsoever other
than the performance of the Project on behalf of the Client or disclose the
Confidential Information to any third party.  It is understood that Confidential
Information shall remain the sole property of the Client.  Frost & Sullivan
shall take all reasonable precautions to prevent any unauthorized disclosure of
the Confidential Information.  Confidential Information does not include
information that is known to Frost & Sullivan at the time of disclosure to Frost
& Sullivan as evidenced by written records of Frost & Sullivan, has become
publicly known and made generally available through no wrongful act of Frost &
Sullivan or has been rightfully received by Frost & Sullivan from a third party
who is authorized to make such disclosure.  Upon the termination of this
Agreement, or upon the Client’s earlier request, Frost & Sullivan shall return
to the Client all of the Confidential Information that Frost & Sullivan may have
in Frost & Sullivan’s possession or control.

 
15.  
Neither party may assign or transfer this Agreement or delegate any of its
obligations under this Agreement without the other party’s written consent.  Any
attempted assignment, transfer or delegation without such prior written consent
will be void.

 
16.  
Any claim, dispute, or controversy of whatever nature arising out of or relating
to this Agreement shall be governed by and construed under the laws of the State
of New York, without giving effect to any choice of law principles that would
require the application of the laws of a different jurisdiction.

 
17.  
All waivers must be in writing.  Any waiver or failure to enforce any provision
of this Agreement on one occasion will not be deemed a waiver of any other
provision or of such provision on any other occasion.

 
18.  
This Agreement, together with the September 27 proposal, completely and
exclusively states the agreement of the parties regarding the Project. This
Agreement supersedes, and its terms govern, all prior proposals, agreements or
other communications between the parties, oral or written, regarding the subject
matter of this Agreement.  This Agreement shall not be modified except by a
subsequently dated written amendment signed on behalf of the Client and Frost &
Sullivan by their duly authorized representatives.

 
Please sign at the bottom of this page and return fax to the attention of Maik
Klasen at (650) 475-1570.  We will commence work promptly at that time.  Thank
you for this opportunity to work with you.
 


 
3

--------------------------------------------------------------------------------

 
 

Phase 1 Approval:                                                              
      Signed:
/s/SETH LEDERMAN
  Signed: 
/s/ MAIK KLASEN
   
TONIX Pharmaceuticals, Inc.
   
Frost & Sullivan
  Printed:   
Seth Lederman, MD
  Printed:
Maik Klasen, PhD
  Date:    October 6, 2010   Date:        Title: President   Title:  Senior
Director   Telephone: 212 644-2610   Telephone: 
650 – 475 4505
                                     
Phase 2 Approval:
                    Signed:        Signed:         TONIX Pharmaceuticals, Inc.  
  Frost & Sullivan   Printed:  Seth Lederman, MD   Printed: Maik Klasen, Ph.D.  
Date:     Date:      Title:  President   Title:   Senior Director   Telephone: 
212 644-2610
  Telephone: 
650 – 475 4505
 

 
 
 
 
 
4                